



EXHIBIT 10.2
TAL INTERNATIONAL GROUP, INC.
2014 EQUITY INCENTIVE PLAN
ARTICLE 1
ESTABLISHMENT, OBJECTIVES AND DURATION


1.1    Establishment of the Plan. TAL International Group, Inc., a corporation
organized and existing under Delaware law (hereinafter referred to as the
“Company”), established the TAL International Group, Inc. 2014 Equity Incentive
Plan (hereinafter referred to as the “Plan”) effective April 22, 2014 (subject
to Section 20.4 of the Plan) (the “Effective Date”). The Plan shall remain in
effect as provided in Section 1.3 hereof. The Plan permits the grant of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock and Dividend Equivalent Rights.
1.2    Objectives of the Plan. The objectives of the Plan are to (i) attract and
retain the best persons available for positions with the Company; (ii) motivate
Participants, by means of appropriate incentives, to achieve long-range Company
goals; (iii) provide incentive compensation opportunities that are competitive
with those of other similar companies; and (iv) further align Participants’
interests with those of the Company’s other stockholders through compensation
that is based on the Company’s common stock and thereby promote the long-term
financial interest of the Company and the Subsidiaries, including the growth in
value of the Company’s equity and enhancement of long-term stockholder return.
1.3    Duration of Plan. The Plan shall remain in effect, subject to the right
of the Board to amend or terminate the Plan at any time pursuant to Article 16
hereof, until the earlier to occur of (a) all Shares subject to it shall have
been purchased or acquired according to the Plan’s provisions, or (b) May 1,
2014, if the stockholders of the Company have not approved the Plan by that
date. Notwithstanding any provision of the Plan to the contrary, an Award of
Incentive Stock Options shall only be granted under the Plan within ten years
from the date the Plan is approved by the stockholders.
ARTICLE 2
DEFINITIONS


Wherever used in the Plan, the following terms shall have the meanings set forth
below, and, when the meaning is intended, the initial letter of the word shall
be capitalized.
2.1    “Affiliate” means any person or entity which, at the time of reference,
directly, or indirectly through one or more intermediaries, is controlled by the
Company (which possesses at least 50% of the total combined voting power of all
classes of stock or at least 50% of the total value of all classes of stock).
2.2    “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock or Dividend Equivalent Rights.
2.3    “10% Owner” means an Employee who, at the time of the grant of an Option,
owns stock possessing more than 10% of the total combined voting power or value
of all classes of stock of the Company or a parent or subsidiary corporation (as
defined in Code Sections 424(e) and 424(f), respectively).





--------------------------------------------------------------------------------





2.4    “Award Agreement” means an agreement entered into by the Company and each
Participant setting forth the terms and provisions applicable to Awards granted
under the Plan.
2.5    “Board” means the Board of Directors of the Company.
2.6    “Cause” shall be defined in the Award Agreement, or, if not defined in
the Award Agreement, Cause for termination of a Participant’s employment for
purposes of this Plan shall exist if the Participant is terminated by the
Company for any of the following reasons: (i) Participant’s willful failure to
substantially perform his or her duties and responsibilities to the Company or
violation of a Company policy; (ii) Participant’s commission of any act of
fraud, embezzlement, dishonesty or any other willful misconduct that has caused
or is reasonably expected to result in material injury to the Company; (iii)
unauthorized use or disclosure by Participant of any proprietary information or
trade secrets of the Company or any other party to whom the Participant owes an
obligation or nondisclosure as a result of his or her relationship with the
Company; or (iv) Participant’s willful breach of any of his or her material
obligations under any written agreement or covenant with the Company.
2.7    “Change in Control” means (1) a sale of all or substantially all of the
Company’s assets or (2) a merger, consolidation or other business combination
transaction of the Company with or into another corporation, entity or person;
provided however,. none of the following shall be considered a Change in
Control: (a) a merger effected exclusively for the purpose of changing the
domicile of the Company, (b) an equity financing in which the Company is the
surviving corporation, or (c) a transaction in which the holders of at least 50%
of the shares of voting capital stock of the Company outstanding immediately
prior to such transaction continue to hold (either by such shares remaining
outstanding or by their being converted into shares of voting capital stock of
the surviving entity) 50% or more of the total voting power represented by the
shares of voting capital stock of the Company (or surviving entity) outstanding
immediately after such transaction.
2.8    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.9    “Committee” means the Compensation Committee of the Board, as specified
in Article 3 herein, or such other Committee appointed by the Board to
administer the Plan with respect to grants of Awards.
2.10    “Company” means TAL International Group, Inc., a corporation organized
and existing under Delaware law, and any successor thereto as provided in
Article 18 herein.
2.11    “Consultant” means an independent contractor who is performing
consulting services for one or more entities in the Group and who is not an
Employee of any entity in the Group.
2.12    “Director” means a member of the Board or a member of the board of
directors of an Affiliate.
2.13    “Disabled” shall be defined in the Award Agreement, or, if not defined
in the Award Agreement, Disabled means that a Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or last
for a continuous period of at least thirty (30) months.
2.14    "Dividend Equivalent Rights” means a right to receive an Award granted
under Article 9 herein in cash or Shares based on the value of the dividends or
other distributions that are paid with respect to Shares.
2.15    “Effective Date” shall have the meaning ascribed to such term in Section
1.1 hereof.





--------------------------------------------------------------------------------





2.16    “Employee” means any employee of the Group, including any employees who
are also Directors and employees who are employees of Affiliates that become
such after the Effective Date. Nonemployee Directors and Consultants shall not
be considered Employees under this Plan. For purposes of the grant of ISOs under
the Plan, an Employee shall be any person who is employed by the Company or a
parent or subsidiary corporation (as defined in Code Sections 424(e) and 424(f),
respectively).
2.17    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.
2.18    “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
2.19    “Fair Market Value”. For purposes of determining the “Fair Market Value”
of a Share as of the grant date, the following rules shall apply:
(a)    If, at that time, the principal market for the Share is the New York
Stock Exchange or another national securities exchange or the Nasdaq stock
market, then the “Fair Market Value” shall be the closing reported sales price
of the Share on that date on the principal exchange or market on which the Share
is then listed or admitted to trading.
(b)    If, at that time, the sale prices are not available or the principal
market for the Share is not the New York Stock Exchange or another national
securities exchange and the Share is not quoted on the Nasdaq stock market, then
the “Fair Market Value” shall be the mean between the closing bid and asked
prices for the Share on such day as reported on the Nasdaq OTC Bulletin Board
Service or by the National Quotation Bureau, Incorporated or a comparable
service.
(c)    If the day is not a business day, and as a result, subclauses (a) and (b)
next above are inapplicable, the Fair Market Value of the Share shall be
determined as of the business day immediately preceding such day.
(d)    If, in accordance with rules established by the Committee, a
determination of “Fair Market Value” is required as of any date and, as of that
date, subclauses (a) and (b) next above are inapplicable for reasons other than
those specified in subclause (c) next above, then the “Fair Market Value” as of
that date shall be determined by a nationally-recognized independent appraisal
or investment banking firm experienced in appraising businesses, or by such
other person, Employee or entity in accordance with applicable guidance
including Code Section 401(a)(28)(C) as of a date within twelve (12) months
before the date of the grant of an Award, as shall be determined by the
Committee from time to time or such other method as the Committee may decide in
its sole discretion, with such valuation to be performed in accordance with such
rules and considerations as are established by the Committee. The Company shall
bear the fees and expenses of such valuation.
2.20    “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article 7 herein.
2.21    “Good Reason” shall be defined in the Award Agreement, or, if not
defined in the Award Agreement, Good Reason means a Participant’s voluntary
separation from service when the following conditions are satisfied: (A) the
separation from service occurs no later than six (6) months after the initial
existence of one or more of the following conditions that arise without the
Participant’s consent: (i) a material diminution in the Participant’s base
compensation, (ii) a material diminution in





--------------------------------------------------------------------------------





the Participant’s authority, duties or responsibilities, (iii) a material change
in the geographical location at which the Participant performs services, or (iv)
any other act or failure to act that constitutes a material breach by the
Company of any employment agreement and (B) the Participant gives written notice
to the Company of the condition described in (A) above within ninety (90) days
of its initial existence and the Company fails to cure the condition within
thirty (30) days of receipt of the written notice.
2.22    “Group” means the Company, a parent or subsidiary corporation and the
Affiliates.
2.23    “Incentive Stock Option” or “ISO” means an option to purchase Shares
granted under Article 6 herein and which is designated as an Incentive Stock
Option intended to meet the requirements of Code Section 422.
2.24    “Named Executive Officer” means a Participant who, during the Company’s
last completed fiscal year, is the principal executive officer of the Company
(or is acting in such capacity) , the principal financial officer of the Company
(or who is acting in that capacity), and as of the end of the last completed
fiscal year is among the next three most highly compensated officers of the
Company (other than the principal executive officer and the principal financial
officer), or one of the additional individuals for whom compensation disclosure
would have been provided but for the fact that the individual was not serving as
an executive officer at the end of the last completed fiscal year. Such officer
status shall be determined pursuant to the executive compensation disclosure
rules under Item 402 of Regulation S-K.. For purposes of compliance with Code
Section 162(m), applicable officers shall be determined in accordance with the
rules for “covered employees” under Code Section 162(m) and applicable guidance.
2.25    “Nonemployee Director” shall have the meaning ascribed to such term in
Rule 16b-3 of the Exchange Act.
2.26    “Nonqualified Stock Option” or “NQSO” means an option to purchase Shares
granted under Article 6 herein and which is not intended to meet the
requirements of Code Section 422.
2.27    “Option” means an Incentive Stock Option or a Nonqualified Stock Option,
as described in Article 6 herein.
2.28    “Outside Director” shall have the meaning ascribed to such term under
Code Section 162(m)(4) and the regulations promulgated with respect to Code
Section 162(m).
2.29    “Participant” means a current or former Employee, Director, Nonemployee
Director, Outside Director or Consultant who has outstanding an Award granted
under the Plan.
2.30    “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitations of Code Section 162(m).
2.31    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock is limited in some way (based on the passage of time,
the achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, at its discretion), and the Shares are subject to a
substantial risk of forfeiture, as provided in Article 8 herein.
2.32    “Restricted Stock” or “Restricted Share” means an Award granted to a
Participant pursuant to Article 8 herein.
2.33    “Shares” means the shares of common stock of the Company, par value
$0.001 per share.





--------------------------------------------------------------------------------





2.34    “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, designated as an SAR, pursuant to the terms of
Article 7 herein.
2.35    “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article 7 herein.
2.36    “Termination of Service” means, if an Employee, termination of
employment with all entities in the Group, if a Director (including a
Nonemployee Director or Outside Director), termination of service on the Board
and the board of directors of any member of the Group, as applicable, and if a
Consultant, termination of the consulting relationship with all entities in the
Group, subject to the following:
(a)    The Participant’s cessation as an Employee or Consultant shall not be
deemed to occur by reason of the transfer of the Participant between the Company
and a subsidiary of the Company or between two of the Company’s subsidiaries.
(b)    The Participant’s cessation as an Employee or Consultant shall not be
deemed to occur by reason of the Participant’s being on a bona fide leave of
absence from the Company or a subsidiary of the Company approved by the Company
or such subsidiary otherwise receiving the Participant’s services.
(c)    If, as a result of a sale or other transaction, the subsidiary of the
Company for whom Participant is employed (or to whom the Participant is
providing services as a Consultant) ceases to be a subsidiary of the Company
(and the entity for whom the Participant is employed or to whom the Participant
is providing services is or becomes an entity that is separate from the
Company), and the Participant is not, at the end of the 30-day period following
the transaction, an Employee of or Consultant to the Company or an entity that
is then a subsidiary of the Company, then the occurrence of such transaction
shall be treated as the Participant’s Termination of Service caused by the
Participant being discharged by the entity for whom the Participant is employed
or to whom the Participant is providing services.
(d)    A Consultant whose services to the Company or a subsidiary of the Company
are governed by a written agreement with the Consultant will cease to be a
Consultant at the time the term of such written agreement ends (without
renewal); and a Consultant whose services to the Company or a subsidiary of the
Company are not governed by a written agreement with the Consultant will cease
to be a Consultant on the date that is 90 days after the date the Consultant
last provides services requested by Company or a subsidiary of the Company (as
determined by the Committee).
Notwithstanding anything contained herein to the contrary, no Participant shall
be considered to have terminated service with the Company for purposes of any
Award Agreement or this Plan unless the Participant has incurred a "termination
of employment" from the Company within the meaning of Treasury Regulation
§1.409A-1(h)(1)(ii) promulgated under Section 409A of the Code, as applicable.
ARTICLE 3
ADMINISTRATION


3.1    The Committee. The Plan shall be administered by the Committee. To the
extent the Company deems it to be necessary or desirable with respect to any
Awards made hereunder (including for an Award to qualify as performance-based
compensation under Section 162(m) of the Code or in connection with Awards
granted to Participants who are subject to Section





--------------------------------------------------------------------------------





16 of the Exchange Act), the members of the Committee may include or be limited
to Nonemployee Directors or Outside Directors, who shall be appointed from time
to time by, and shall serve at the discretion of, the Board.
3.2    Authority of the Committee. Except as limited by applicable law, and
subject to the provisions herein, the Committee shall have full power to select
the persons who shall participate in the Plan; determine the sizes and types of
Awards; determine the terms and conditions of Awards in a manner consistent with
the Plan; construe and interpret the Plan and any agreement or instrument
entered into under the Plan as they apply to Participants; establish, amend, or
waive rules and regulations for the Plan’s administration as they apply to
Participants; and (subject to the provisions of Article 16 herein) amend the
terms and conditions of any outstanding Award to the extent such terms and
conditions are within the discretion of the Committee as provided in the Plan or
as may be required to bring an Award into compliance with applicable law.
Further, the Committee shall make all other determinations which may be
necessary or advisable for the administration of the Plan, as the Plan applies
to Participants. As permitted by applicable law, the Committee may delegate its
authority as identified herein.
3.3    Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its stockholders, Affiliates, Participants, and their estates and
beneficiaries.
ARTICLE 4
SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS


4.1    Number of Shares Available for Grants.
(a)    Subject to further adjustment as provided in Section 4.2 herein, the
maximum aggregate number of Shares available for grants of Awards to
Participants under the Plan shall be 3,000,000. In the event any Award under the
Plan is forfeited or if any outstanding Award for any reason expires, is
terminated, or cancelled without exercise, the Shares subject to such Award
shall again be available for grant or issuance under the Plan. Except for
purposes of determining the maximum number of Shares that may be subject to
ISOs, Shares tendered by a Participant to satisfy applicable tax withholding
obligations or Exercise Price shall again be available for grant or issuance
under the Plan.
(b)    Unless the Committee determines that Code Section 162(m) will not apply
to an Award, or that an Award should not be designed to comply with the
Performance-Based Exception, the following limitations shall apply to grants of
Awards under the Plan:
(i)
Options: The maximum aggregate number of Shares with respect to which Options
may be granted in any one calendar year to any one Participant shall be 300,000.

(ii)
SARS: The maximum aggregate number of Shares with respect to which Stock
Appreciation Rights may be granted in any one calendar year to any one
Participant shall be 300,000.

(iii)
Restricted Stock: The maximum aggregate number of Shares of Restricted Stock
that may be granted in any one calendar year to any one Participant shall be
300,000.






--------------------------------------------------------------------------------





(iv)
Dividend Equivalent Rights: The maximum aggregate number of Shares that may be
granted pursuant to Dividend Equivalent Rights in any one calendar year to any
one Participant shall be 300,000.

(c)    The maximum aggregate number of Shares with respect to which Incentive
Stock Options may be granted under the Plan is 3,000,000.
4.2    Adjustments in Authorized Shares. In the event of any change in corporate
capitalization, such as a stock split or a stock dividend, or a corporate
transaction, such as any merger, consolidation, separation, including a
spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Code Section 368) or any partial or complete liquidation of the
Company, an adjustment shall be made in the number and kind of Shares which may
be delivered pursuant to Section 4.1, in the number and kind of and/or price of
Shares subject to outstanding Awards granted under the Plan, and in the Award
limits set forth in subsections 4.1(b)(i) through 4.1(b)(iv) and 4(c), as may be
determined to be appropriate and equitable by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights; provided, however,
that the number of Shares subject to any Award shall always be rounded to the
nearest whole number, with one-half (1/2) of a share rounded up to the next
higher number.
ARTICLE 5
ELIGIBILITY AND PARTICIPATION


5.1    Eligibility. Persons eligible to participate in this Plan include all
Employees, Directors (including Nonemployee Directors and Outside Directors) and
Consultants of the Group (provided that the governing body of the members of the
Group on the date of grant have adopted the Plan and approved the Award on or
prior to the date of grant). However, ISOs may only be granted to Employees of
the Company, a parent or subsidiary corporation.
5.2    Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees, Directors
(including Nonemployee Directors and Outside Directors) and Consultants those to
whom Awards shall be granted and shall determine the nature and amount of each
Award.
ARTICLE 6
OPTIONS


6.1    Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number (subject to Article 4
herein), and upon such terms, and at any time and from time to time as shall be
determined by the Committee; provided, however, that ISOs may be granted only to
Employees of the Company, a parent or subsidiary corporation.
6.2    Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Exercise Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine. The Award Agreement also shall specify whether the
Option is intended to be an ISO or an NQSO.
6.3    Exercise Price. The Exercise Price for each grant of an Option under this
Plan shall be established by the Committee or shall be determined by a method
established by the Committee at the time the Option is granted; provided,
however, that the Exercise Price shall not be less than 100% of the Fair Market
Value of a Share on the date of grant (110% in the case of the grant of an ISO
to a 10% Owner).





--------------------------------------------------------------------------------





6.4    Duration of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, that no ISO shall be granted later than ten years from the date the
Plan is approved by the stockholders (or five years from that date in the case
of an ISO granted to a 10% Owner).
6.5    Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
set forth in the Award Agreement and as the Committee shall in each instance
approve, which need not be the same for each grant or for each Participant. To
the extent that the aggregate Fair Market Value of Shares subject to ISOs that
become exercisable by a Participant for the first time during any calendar year
(under all plans of the Company or any parent or subsidiary) exceeds $100,000,
these Options, to the extent of the Shares in excess of this amount, shall be
NQSOs. The ISOs shall be taken into account in the order in which they were
granted, and the Fair Market Value of the Shares subject to an ISO shall be
determined as of the date of the grant of such Option.
6.6    Payment.
(a)    Options granted under this Article 6 shall be exercised by the delivery
of a written notice of exercise to the Company, setting forth the number of
Shares with respect to which the Option is to be exercised, accompanied by full
payment for the Shares.
(b)    The Exercise Price of any Option shall be payable to the Company in full
(i) in cash or its equivalent, (ii) if permitted by the Committee, by tendering
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the total Exercise Price (provided that the Shares, other than
Shares purchased by the Participant on the open market, must have been held by
the Participant for at least six (6) months prior to their tender), (iii) if
permitted by the Committee, the Company’s retention of Shares otherwise to be
delivered on exercise of an Option, or (iv) by a combination of (i), (ii),
and/or (iii).
(c)    If the Company’s shares are publicly traded, an Option may be exercised
by means of a cashless exercise with the assistance of a broker or by any other
means permitted by the Committee in accordance with such terms and conditions as
the Committee, in its sole discretion, shall determine to be consistent with the
Plan’s purpose and applicable law.
(d)    Subject to any governing rules or regulations, and withholding
obligations set forth in Article 17, as soon as practicable after receipt of a
written notification of exercise and full payment, the Company shall deliver to
the Participant, in the Participant’s name, either individually or jointly,
Shares in an appropriate amount based upon the number of Shares purchased under
the Option(s).
6.7    Nontransferability of Options.
(a)    Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution; however a Participant
may designate a beneficiary on the Participant’s death on a form provided by the
Committee. Further, during the lifetime of a Participant, all ISOs granted to
such Participant under the Plan shall be exercisable only by such Participant.





--------------------------------------------------------------------------------





(b)    Nonqualified Stock Options. Except as otherwise provided in a
Participant’s Award Agreement, no NQSO granted under this Article 6 may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, however a Participant
may designate a beneficiary on the Participant’s death on a form provided by the
Committee. Further, except as otherwise provided in a Participant’s Award
Agreement, during the lifetime of a Participant, all NQSOs granted to such
Participant under the Plan shall be exercisable only by such Participant. An
Award agreement may provide that NQSO may be transferred by gift or domestic
relations order to members of the Participant’s immediate family, a controlling
trust or foundation, in accordance with applicable law.
ARTICLE 7
STOCK APPRECIATION RIGHTS
7.1    Grant of SARS.
(a)    Subject to the terms and conditions of the Plan, SARs may be granted to
Participants at any time and from time to time as shall be determined by the
Committee. The Committee may grant Freestanding SARs, Tandem SARs, or any
combination of these forms of SAR.
(b)    The Committee shall have complete discretion in determining the number of
SARs granted to each Participant (subject to Article 4 herein) and, consistent
with the provisions of the Plan, in determining the terms and conditions
pertaining to such SARs.
(c)    The exercise price of a Freestanding SAR shall not be less than 100% of
the Fair Market Value of a Share on the date of grant of the SAR. The exercise
price of Tandem SARs shall equal the Exercise Price of the related Option.
7.2    Exercise of Tandem SARS.
(a)    Tandem SARs may be exercised for all or part of the Shares subject to the
related Option upon the surrender of the right to exercise the equivalent
portion of the related Option. A Tandem SAR may be exercised only with respect
to the Shares for which its related Option is then exercisable.
(b)    Notwithstanding any other provision of this Plan to the contrary, with
respect to a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR
will expire no later than the expiration of the underlying ISO; (ii) the value
of the payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Exercise Price of the underlying
ISO and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only
when the Fair Market Value of the Shares subject to the ISO exceeds the Exercise
Price of the ISO.
7.3    Exercise of Freestanding SARS. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them and sets forth in the Award Agreement.
7.4    SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the grant price, the term of the SAR, and such other
provisions as the Committee shall determine.





--------------------------------------------------------------------------------





7.5    Term of SARS. The term of an SAR granted under the Plan shall be
determined by the Committee, in its sole discretion; provided, however, that
such term shall not exceed ten (10) years from the date the SAR is granted.
7.6    Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
(a)    the difference between the Fair Market Value of a Share on the date of
exercise over the grant price; by
(b)    the number of Shares with respect to which the SAR is exercised.
At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.
7.7    Nontransferability of SARS. Except as otherwise provided in a
Participant’s Award Agreement, no SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, however a Participant
may designate a beneficiary on the Participant’s death on a form provided by the
Committee. Further, except as otherwise provided in a Participant’s Award
Agreement, during the lifetime of a Participant, all SARs granted to such
Participant under the Plan shall be exercisable only by such Participant.
ARTICLE 8
RESTRICTED STOCK


8.1    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock to Participants in such amounts as the Committee shall
determine.
8.2    Restricted Stock Agreement. Each Restricted Stock grant shall be
evidenced by an Award Agreement that shall specify the Period(s) of Restriction,
the number of Shares of Restricted Stock granted, and such other provisions as
the Committee shall determine.
8.3    Transferability. Except as provided in this Article 8, the Shares of
Restricted Stock granted herein may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated until the end of the applicable Period of
Restriction established by the Committee and specified in the Award Agreement,
or upon earlier satisfaction of any other conditions, as specified by the
Committee in its sole discretion and set forth in the Award Agreement, however a
Participant may designate a beneficiary on the Participant’s death on a form
provided by the Committee. During the lifetime of a Participant, all rights with
respect to the Restricted Stock granted to such Participant under the Plan shall
be available only to such Participant.
8.4    Restrictions.
(a)    Subject to the terms hereof, the Committee shall impose such conditions
and/or restrictions on any Shares of Restricted Stock granted pursuant to the
Plan as it may deem advisable and as are set forth in the Award Agreement
including, without limitation, a requirement that Participants pay a stipulated
purchase price for each Share of Restricted Stock, restrictions based upon the
achievement of specific performance goals (Company-wide, divisional,





--------------------------------------------------------------------------------





and/or individual), time-based restrictions on vesting following the attainment
of the performance goals, and/or restrictions under applicable federal or state
securities laws.
(b)    The Company shall retain the certificates representing Shares of
Restricted Stock in the Company’s possession until such time as all conditions
and/or restrictions applicable to such Shares have been satisfied. The Company
shall issue the Shares of Restricted Stock either (i) in certificate form or
(ii) in book entry form, registered in the name of the Participant, with
legends, or notations, as applicable, referring to the terms, conditions and
restrictions applicable to the Award. The Participant agrees that any
certificate issued for Restricted Stock prior to the lapse of any outstanding
restrictions relating thereto shall be inscribed with the following legend: This
certificate and the shares of stock represented hereby are subject to the terms
and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the TAL International Group, Inc.
2014 Equity Incentive Plan, as amended, and an agreement entered into between
the registered owner and the Company. Any attempt to dispose of these shares in
contravention of the Restrictions, including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, shall be null and void and without
effect. Upon the lapse of restrictions relating to any Shares of Restricted
Stock, the Company shall, as applicable, either remove the notations on any such
Shares of Restricted Stock issued in book-entry form or deliver to the
Participant or the Grantee’s personal representative a stock certificate
representing a number of Shares of Common Stock, free of the restrictive legend,
equal to the number of Shares of Restricted Stock with respect to which such
restrictions have lapsed. If certificates representing such Restricted Stock
shall have theretofore been delivered to the Participant, such certificates
shall be returned to the Company, complete with any necessary signatures or
instruments of transfer prior to the issuance by the Company of such unlegended
Shares of Common Stock.
(c)    Except as otherwise provided in this Article 8, Shares of Restricted
Stock covered by each Restricted Stock grant made under the Plan shall become
freely transferable by the Participant after the last day of the applicable
Period of Restriction.
8.5    Voting Rights. During the Period of Restriction, subject to any
limitations imposed under the By-laws of the Company, Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares.
ARTICLE 9
DIVIDEND EQUIVALENT RIGHTS


9.1    Grant of Dividend Equivalent Rights. Subject to the terms and provisions
of the Plan, the Committee may grant Dividend Equivalent Rights to Participants
in such amounts and upon such terms and conditions as the Committee shall
determine.


9.2    Dividend Equivalent Rights Agreement. Each grant of Dividend Equivalent
Rights shall be evidenced by an Award Agreement that shall specify the Period(s)
of Restriction (if applicable), the amount of Dividend Equivalent Rights
granted, and such other provisions as the Committee shall determine. Dividend
Equivalent Rights may be granted either alone or in tandem with another Award
and the Award Agreement may provide that the Dividend Equivalent Rights may be
paid at the same time, or within 30 days of the time, dividends are paid on
actual Shares to stockholders. Without limiting the generality of the preceding
sentence, if an Award granted to a Named Executive Officer is designed to comply
with the requirements of the Performance-





--------------------------------------------------------------------------------





Based Exception, the Committee may apply any terms and conditions it deems
appropriate to the payment of Dividend Equivalent Rights such that the Dividend
Equivalent Rights and/or the other Award maintain eligibility for the
Performance-Based Exception.


9.3    Transferability. Except as provided in this Article 9, the Dividend
Equivalent Rights granted herein may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated until the end of the applicable Period of
Restriction established by the Committee and specified in the Award Agreement or
upon earlier satisfaction of any other conditions, as specified by the Committee
in its sole discretion and set forth in the Award Agreement, other than by will
or by the laws of descent and distribution, however, a Participant may designate
a beneficiary on the Participant’s death on a form provided by the Committee.
During the lifetime of the Participant, all rights with respect to the Dividend
Equivalent Rights granted to such Participant under the Plan shall only be
available to such Participant.


ARTICLE 10
TERMINATION OF SERVICE


Each Award Agreement shall set forth the extent to which the Participant shall
have the right to exercise Options and SARs, and receive unvested Shares of
Restricted Stock, following Termination of Service with the Group. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for Termination of Service. Notwithstanding
the above, different provisions may be agreed to on and after the date of
Termination of Service by the Committee and the Participant.


ARTICLE 11
RESTRICTIONS ON SHARES


All Shares acquired pursuant to Awards granted hereunder, and Participants’
right to exercise Options and SARS and/or receive Shares upon exercise or
vesting of an Award, shall be subject to all applicable restrictions contained
in the Company’s By-laws, stockholders agreement or insider trading policy, and
any other restrictions imposed by the Committee, including, without limitation,
restrictions under applicable securities laws, under the requirements of any
stock exchange or market upon which such Shares are then listed and/or traded,
and restrictions under any blue sky or state securities laws applicable to such
Shares.
ARTICLE 12
PERFORMANCE MEASURES


If Awards under the Plan are subject to Code Section 162(m) and the Committee
determines that such Awards should be designed to comply with the
Performance-Based Exception, the performance measure(s), the attainment of which
determine the degree of payout and/or vesting, to be used for purposes of such
Awards shall be chosen from among earnings per share, economic value added,
market share (actual or targeted growth), net income (before or after taxes),
operating income, return on assets (actual or targeted growth), return on
capital (actual or targeted growth), return on equity (actual or targeted
growth), return on investment (actual or targeted growth), gross or net
underwriting results, revenue (actual or targeted growth), share price, stock
price growth, total stockholder return, or such other performance measures as
are approved by the Committee and the Company’s stockholders.





--------------------------------------------------------------------------------





The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the pre-established performance goals; provided,
however, that Awards which are designed to qualify for the Performance-Based
Exception, and which are held by Named Executive Officers, may not be adjusted
upward (the Committee shall retain the discretion to adjust such Awards
downward).
In the event that applicable tax laws change to permit the Committee to alter
the governing performance measures without obtaining stockholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining stockholder approval. In addition, if the Committee determines
that it is advisable to grant Awards that do not qualify for the
Performance-Based Exception, the Committee may make such grants without
satisfying the requirements thereof.
ARTICLE 13
BENEFICIARY DESIGNATION


Subject to the terms and conditions of the Plan and applicable Award Agreement,
each Participant may, from time to time, name any beneficiary or beneficiaries
(who may be named contingently or successively) to whom any benefit under the
Plan is to be paid in case of his or her death before he or she receives any or
all of such benefit. Each such designation shall revoke all prior designations
by the same Participant, shall be in a form prescribed by the Company, and will
be effective only when filed by the Participant in writing during the
Participant’s lifetime with the party chosen by the Company, from time to time,
to administer the Plan. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.
ARTICLE 14
RIGHTS OF PARTICIPANTS


14.1    Continued Service. Nothing in the Plan shall:
(a)    interfere with or limit in any way the right of the Company, or member of
the Group, to terminate any Participant’s employment, service as a Director
(including a Nonemployee Director or Outside Director), or service as a
Consultant at any time, or
(b)    confer upon any Participant any right to continue in the service of any
member of the Group as an Employee, Director (including a Nonemployee Director
or Outside Director) or Consultant.
14.2    Participation. Participation is determined by the Committee. No person
shall have the right to be selected to receive an Award under the Plan, or,
having been so selected, to be selected to receive a future Award.
ARTICLE 15
CHANGE IN CONTROL


15.1    Treatment of Outstanding Awards. Upon the occurrence of a Change in
Control, unless otherwise specifically prohibited under applicable laws, or by
the rules and regulations of any governing governmental agencies or national
securities exchanges:





--------------------------------------------------------------------------------





(a)    any and all Options and SARs granted hereunder shall become immediately
exercisable; and
(b)    any restriction periods and restrictions imposed on Restricted Shares
shall lapse.
15.2    Termination, Amendment and Modifications of Change-in-Control
Provisions. Notwithstanding any other provision of this Plan or any Award
Agreement provision, the provisions of this Article 15 may not be terminated,
amended, or modified on or after the date of a Change in Control to affect
adversely any Award theretofore granted under the Plan without the prior written
consent of the Participant with respect to said Participant’s outstanding
Awards; provided, however, that the Board, upon recommendation of the Committee,
may terminate, amend, or modify this Article 15 at any time and from time to
time prior to the date of a Change in Control.
ARTICLE 16
AMENDMENT, MODIFICATION AND TERMINATION


16.1    Amendment, Modification and Termination. The Board may at any time and
from time to time, alter, amend, suspend or terminate the Plan or any Award
hereunder in whole or in part; provided, however, that no amendment which
requires stockholder approval in order for the Plan to continue to comply with
any applicable tax or securities or the rules of any securities exchange on
which the securities of the Company are listed, shall be effective unless such
amendment shall be approved by the requisite vote of stockholders of the Company
entitled to vote thereon; provided further that no such shall alteration,
amendment, suspension or termination shall adversely affect any Award hereunder
without the consent of the Participant to whom such Award shall have been made.
Notwithstanding the foregoing (and without the consent of any Participant), the
Board may amend the Plan as it determines appropriate to conform to the
requirements of Code Section 409A and applicable guidance of general
applicability issued thereunder.
16.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.2 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
as the Committee determines appropriate in its discretion whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan; provided that no such adjustment shall be authorized to the
extent that such authority would be inconsistent with the Plan’s meeting the
requirements, if applicable, of Code Section 162(m), as amended from time to
time or cause the Plan to fail to conform to Code Section 409A.
16.3    Compliance with Code Section 162(m). At all times when Code Section
162(m) is applicable, all Awards granted under this Plan to Named Executive
Officers, or to Participants who will likely become Named Executive Officers at
the time of vesting or payment, shall be awarded and administered to comply with
the requirements of Code Section 162(m), unless the Committee determines that
such compliance is not desired. In addition, if changes are made to Code Section
162(m) or the regulations promulgated thereunder to permit greater flexibility
with respect to any Award or Awards available under the Plan, the Committee may,
subject to this Article 16, make any adjustments it deems appropriate.





--------------------------------------------------------------------------------





ARTICLE 17
WITHHOLDING


17.1    Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy any taxes required by federal, state, or local law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan (including the grant, vesting, exercise or sale of any Award as
applicable).
17.2    Share Withholding. Participants may elect, subject to the approval of
the Committee, to satisfy all or part of such withholding requirement in cash,
in Shares by the Participant’s surrender of previously acquired Shares or by
having the Company withhold Shares having a Fair Market Value equal to the
minimum statutory total tax which could be imposed on the transaction. All such
elections shall be irrevocable, made in writing, signed by the Participant, and
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.
ARTICLE 18
INDEMNIFICATION


Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company to the fullest
extent permitted by applicable law against and from any loss, cost, liability,
or expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf.
The foregoing right of indemnification is subject to the person having been
successful in the legal proceedings or having acted in good faith and what is
reasonably believed to be a lawful manner in the Company’s best interests. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.
ARTICLE 19
SUCCESSORS


All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
ARTICLE 20
LEGAL CONSTRUCTION


20.1    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.





--------------------------------------------------------------------------------





20.2    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
20.3    Requirements of Law. (a) The granting of Awards and the issuance of
Shares under the Plan shall be subject to, and may be made contingent upon
satisfaction of, all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required; (b) For Participants subject to Section 16 of the Exchange Act, the
Plan is intended to satisfy the provisions of Rule 16b-3, all transactions
involving Participants who are subject to Section 16(b) of the Exchange Act are
subject to the provisions of Rule 16b-3, and any provision of the Plan that
conflicts with Rule 16b-3 shall not apply to the extent of the conflict; (c) if
any provision of the Plan, any Award or Award Agreement conflicts with the
requirements of Code Section 162(m) or 422 for Awards subject to these
requirements, then that provision shall not apply to the extent of the conflict;
(d) notwithstanding any other provision of the Plan, all Awards under the Plan
are intended to be exempt from Code Section 409A or comply with the requirements
thereunder, as determined by the Committee in its exclusive discretion. ,
including without limitation the six month delay for payments of deferred
compensation to “key employees” upon separation from service pursuant to Section
409A(a)(2)(B)(i) of the Code, if applicable, and each Award Agreement and this
Plan shall be interpreted, administered and operated accordingly.  To the extent
that any provision in any Award Agreement or this Plan is ambiguous as to its
compliance with Section 409A, the provision shall be interpreted in a manner so
that no payment due to any Participant shall be deemed subject to an "additional
tax" within the meaning of Section 409A(a)(1)(B) of the Code.  For purposes of
Section 409A, each payment made under any Award Agreement or this Plan shall be
treated as a separate payment.  In no event may any Participant, directly or
indirectly, designate the calendar year of any payment under any Award Agreement
or this Plan.  The Company does not guarantee the tax treatment of any payments
under any Award Agreement or this Plan, including without limitation under the
Code, federal, state, local or foreign tax laws and regulations.
20.4    Stockholder Approval. The Plan shall be subject to approval by the
Company’s stockholders either twelve (12) months before or after the date that
the Board adopts the Plan. Where the Board’s action is subject to a condition
such as stockholder approval, the Plan is adopted on the date the condition is
met unless the Board’s resolution fixes the date of stockholder approval as the
date of the Board’s action. Stockholder approval shall be obtained in accordance
with the Company’s certificate of incorporation and bylaws and applicable laws.
20.5    Notice. Any written notice that may be required to be provided pursuant
to the terms of the Plan or any Award Agreement shall be provided (i) to the
Participant at the Participant’s home mailing address last known by the Company
or (ii) to the Company Vice President, General Counsel and Secretary at 100
Manhattanville Road, Purchase, New York 10577-2135.
20.6    Governing Law. To the extent not preempted by federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the state of New York.





